 Case 3:18-cv-00543-WQH-JLB Document 104 Filed 03/02/21 PageID.1911 Page 1 of 15



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANDREW A. CEJAS,                                    Case No.: 18-cv-543-WQH-JLB
12                                      Plaintiff,
                                                         ORDER
13   v.
14   ROBERT BROWN, California
     Department of Corrections CMR;
15
     FABRICE HADJADJ, Prison
16   Chaplain; J. DAVIES, AA/PIO;
     and LT. P. COVELLO, Chief
17
     Deputy Warden,
18                                   Defendants.
19
     HAYES, Judge:
20
           The matters before the Court are the Motion for Summary Judgment filed by
21
     Defendants F. Hadjadj, R. Brown, J. Davies, and P. Covello (ECF No. 74) and the Report
22
     and Recommendation issued by the Magistrate Judge (ECF No. 100) recommending that
23
     the Court grant Defendants’ Motion for Summary Judgment.
24
      I.   BACKGROUND
25
           On March 15, 2018, Plaintiff Andrew A. Cejas, a state prisoner proceeding pro se
26
     and in forma pauperis, filed a Complaint against Defendants F. Hadjadj, R. Brown, J.
27
     Davies, and P. Covello for violations of his federal civil rights under 42 U.S.C. § 1983. In
28

                                                     1
                                                                                18-cv-543-WQH-JLB
 Case 3:18-cv-00543-WQH-JLB Document 104 Filed 03/02/21 PageID.1912 Page 2 of 15



 1   the Complaint, Plaintiff alleges that he has been a practitioner of the Buddhist faith for over
 2   ten years. Plaintiff alleges that the Buddhist faith mandates meditation, chanting, and
 3   prostration in an indoor setting. Plaintiff alleges that meditation must be learned from a
 4   master and requires personal supervision. Plaintiff alleges that on Facility D at the Richard
 5   J. Donovan Correctional Facility (“RJD”), where Plaintiff was housed1, Buddhists are
 6   scheduled for weekly chapel access for services on Mondays from 9:20 a.m. to 11:30 a.m.
 7          Plaintiff alleges that between 2016 and 2018, Defendants denied Buddhist inmates
 8   weekly chapel access when the supervising chaplain or a Buddhist volunteer failed to show
 9   up. Plaintiff alleges that Defendants failed to provide alternative supervision for the
10   services, such as hiring a Buddhist chaplain or designating an inmate minister; failed to
11   provide alternative indoor space when the chapel was unavailable; and favored other
12   religions by allowing their followers weekly chapel access. Plaintiff alleges that
13   Defendants imposed a substantial burden on the exercise of his Buddhist faith in violation
14   of the First Amendment of the United States Constitution and the Religious Land Use and
15   Institutionalized Persons Act (“RLUIPA”), 42 U.S.C. § 2000cc, et seq. Plaintiff alleges
16   that Defendants denied him equal protection of the laws in violation of the Fourteenth
17   Amendment of the United States Constitution. Plaintiff seeks damages and declaratory and
18   injunctive relief.
19          On April 5, 2019, Defendants filed an Answer to the Complaint. (ECF No. 37). The
20   parties engaged in fact discovery.
21          On January 15, 2020, Defendants filed a Motion for Summary Judgment. (ECF No.
22   74). Defendants move for summary judgment on the three claims against them for violation
23   of the First Amendment, RLUIPA, and the Fourteenth Amendment. Defendants assert that
24   the lawsuit is barred by the doctrine of res judicata, the declaratory and injunctive relief
25
26
27   1
      Plaintiff was incarcerated at RJD when he filed the Complaint. On November 21, 2019, Plaintiff filed a
     Notice of Change of Address, notifying the Court that he was transferred to Avenal State Prison. (ECF
28   No. 64).

                                                       2
                                                                                         18-cv-543-WQH-JLB
 Case 3:18-cv-00543-WQH-JLB Document 104 Filed 03/02/21 PageID.1913 Page 3 of 15



 1   claims are moot, Defendants succeed on the merits of the First Amendment, RLUIPA, and
 2   Fourteenth Amendment claims, and Defendants are entitled to qualified immunity.
 3         On July 24, 2020, Plaintiff filed an Opposition to the Motion for Summary
 4   Judgment. (ECF No. 97).
 5         On September 30, 2020, the Magistrate Judge issued a Report and Recommendation
 6   recommending that the Court grant Defendants’ Motion for Summary Judgment. (ECF No.
 7   100). The Report and Recommendation concludes that Defendants failed to establish that
 8   the lawsuit is barred by the doctrine of res judicata. The Report and Recommendation
 9   concludes that the RLUIPA claim and the requests for non-monetary relief under § 1983
10   are moot because Plaintiff is no longer incarcerated at RJD. The Report and
11   Recommendation concludes that Defendants are entitled to summary judgment on the First
12   and Fourteenth Amendment claims. The Report and Recommendation concludes that
13   “Plaintiff [ ] raised a genuine dispute of material fact as to whether the failure to make
14   available an indoor location for Buddhist services on a consistent weekly basis coerced
15   Plaintiff to forego his sincerely held religious belief in weekly indoor group worship” (id.
16   at 33), but concludes that Defendants are entitled to qualified immunity because “[t]here
17   was no clearly established law at the time of Defendants’ actions holding that failing to
18   accommodate Plaintiff’s religious practices in the manner and to the extent at issue here
19   constitutes an unlawful, substantial burden on the free exercise of religion.” (Id. at 100).
20         No party has filed an objection to the Report and Recommendation. The Court has
21   reviewed the Report and Recommendation, the record, and the submissions of the parties.
22   The district judge “may accept, reject, or modify, in whole or in part, the findings or
23   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1).
24   II.   FACTS
25         Plaintiff is a practitioner of the Buddhist faith. Plaintiff states in his Declaration that
26   the Buddhist faith requires Plaintiff to “engage in mandatory weekly group assembly
27   worship.” (Cejas Decl., ECF No. 97 at 71).
28

                                                    3
                                                                                    18-cv-543-WQH-JLB
 Case 3:18-cv-00543-WQH-JLB Document 104 Filed 03/02/21 PageID.1914 Page 4 of 15



 1          From 2014 to 2019, Plaintiff was housed on Facility D at RJD. Weekly Buddhist
 2   services were scheduled in the chapel on Facility D. The weekly Buddhist services were to
 3   be supervised by “brown card volunteers”—unescorted volunteers who provided at least
 4   six months of regular service to inmates. (Brown Interrog. Resps., ECF No. 97-2 at 67). If
 5   a volunteer was not available, Buddhist services were to be supervised by the Jewish
 6   Chaplain. Defendant Brown, the Community Resource Manager for RJD, recruited and
 7   worked with the brown card volunteers to provide weekly Buddhist services and assigned
 8   the Jewish Chaplain, Defendant Hadjadj, to supervise the services when a volunteer was
 9   unavailable.
10          RJD officials recorded the details of chapel services on the Weekly Report of Chapel
11   Services for Facility D (“Weekly Report”). The parties submitted Weekly Reports for 146
12   weeks from July 2016 through May 2019.2 Plaintiff also submitted copies of the RJD
13   clerk’s weekly sign-in sheets and Plaintiff’s CDCR 22 form complaints, providing
14   additional details of chapel services. Between July 25, 2016, and May 6, 2019, Buddhist
15   services were held in the chapel on 99 weeks, approximately 68% of the 146 weeks during
16   that period. When Buddhist services were cancelled, the cancellations were usually due to
17   “no shows.” (See generally ECF No. 97-1 at 1-103 (Weekly Reports listing “no show” as
18   the reason for cancellation of services on 28 occasions)). Buddhist services were also
19   cancelled on occasion for other reasons including holidays, no programs/services/lists from
20   the program office, and bad weather. There are no Weekly Reports from January 1, 2016,
21
22
23
24   2
       Defendants and Plaintiff submit the Weekly Reports as evidence in support of their respective Motion
25   and Opposition. Plaintiff objects to the Weekly Reports as unauthenticated and as inadmissible hearsay.
     (See ECF No. 90). A review of the contents of the Weekly Reports shows that the documents “appear to
26   be sufficiently genuine” based on their distinctive characteristics. Las Vegas Sands, LLC v. Nehme, 632
     F.3d 526, 533 (9th Cir. 2011) (citation omitted); see Fed. R. Evid. 901(b)(4). Further, the Declaration of
27   the RJD Litigation Coordinator (ECF No. 96) is sufficient for the Court to conclude that Defendants could
     lay the requisite foundation at trial for the business records exception to the hearsay rule. See Fed. R. Evid.
28   803(6). Plaintiff’s objections are overruled.

                                                           4
                                                                                                18-cv-543-WQH-JLB
 Case 3:18-cv-00543-WQH-JLB Document 104 Filed 03/02/21 PageID.1915 Page 5 of 15



 1   through July 25, 2016, but Plaintiff’s CDCR 22 form records indicate that weekly services
 2   did not occur on four weeks during that 29-week period.
 3 III.    LEGAL STANDARD
 4         “A party may move for summary judgment, identifying each claim or defense—or
 5   the part of each claim or defense—on which summary judgment is sought. The court shall
 6   grant summary judgment if the movant shows that there is no genuine dispute as to any
 7   material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
 8   56(a). A material fact is one that is relevant to an element of a claim or defense and whose
 9   existence might affect the outcome of the suit. See Matsushita Elec. Indus. Co., Ltd. v.
10   Zenith Radio Corp., 475 U.S. 574, 586-87 (1986). The materiality of a fact is determined
11   by the substantive law governing the claim or defense. See Anderson v. Liberty Lobby, Inc.,
12   477 U.S. 242, 248 (1986); Celotex Corp. v. Catrett, 477 U.S. 317, 322-24 (1986).
13         The moving party has the initial burden of demonstrating that summary judgment is
14   proper. See Adickes v. S.H. Kress & Co., 398 U.S. 144, 153 (1970). Where the party moving
15   for summary judgment does not bear the burden of proof at trial, “the burden on the moving
16   party may be discharged by ‘showing’—that is, pointing out to the district court—that there
17   is an absence of evidence to support the nonmoving party’s case.” Celotex, 477 U.S. at
18   325; see also United Steelworkers v. Phelps Dodge Corp., 865 F.2d 1539, 1542-43 (9th
19   Cir. 1989) (“[O]n an issue where the plaintiff has the burden of proof, the defendant may
20   move for summary judgment by pointing to the absence of facts to support the plaintiff’s
21   claim. The defendant is not required to produce evidence showing the absence of a genuine
22   issue of material fact with respect to an issue where the plaintiff has the burden of proof.
23   Nor does Rule 56(c) require that the moving party support its motion with affidavits or
24   other similar materials negating the nonmoving party’s claim.” (citations omitted)).
25         If the moving party meets the initial burden, the burden shifts to the opposing party
26   to show that summary judgment is not appropriate. See Anderson, 477 U.S. at 256; Celotex,
27   477 U.S. at 322, 324. The nonmoving party cannot defeat summary judgment merely by
28   demonstrating “that there is some metaphysical doubt as to the material facts.” Matsushita,

                                                  5
                                                                                18-cv-543-WQH-JLB
 Case 3:18-cv-00543-WQH-JLB Document 104 Filed 03/02/21 PageID.1916 Page 6 of 15



 1   475 U.S. at 586; see Anderson, 477 U.S. at 252 (“The mere existence of a scintilla of
 2   evidence in support of the [nonmoving party’s] position will be insufficient.”). The
 3   nonmoving party must “go beyond the pleadings and by her own affidavits, or by the
 4   depositions, answers to interrogatories, and admissions on file, designate specific facts
 5   showing that there is a genuine issue for trial.” Celotex, 477 U.S. at 324 (citations omitted).
 6   The nonmoving party’s evidence is to be believed, and all justifiable inferences are to be
 7   drawn in its favor. See Anderson, 477 U.S. at 256.
 8 IV.      RES JUDICATA
 9          Defendants contend that this lawsuit is barred by the doctrine of res judicata because
10   Plaintiff settled past claims and waived future claims regarding his lack of access to
11   Buddhist chapel services in Cejas v. Brown, et al., Case No. 15-cv-949-WQH-MDD (S.D.
12   Cal.) (“2015 Action”). Plaintiff contends that the settlement in the 2015 Action did not
13   waive future claims regarding his lack of access to Buddhist chapel services on Facility D,
14   and the parties in this case are not identical to, or in privity with, the parties in the 2015
15   Action.
16          On April 29, 2015, Plaintiff filed a civil rights action under 42 U.S.C. § 1983 against
17   defendants R. Brown, W.O. Brown, F. Hadjadj, K. Seibel, G. Murphy, and R.L. Briggs, all
18   of whom were state officials working at RJD.3 Plaintiff alleged that from 2013 to 2015, the
19   defendants violated Plaintiff’s right to the free exercise of his Buddhist faith under the First
20   Amendment, imposed a substantial burden on the exercise of his faith in violation of
21   RLUIPA, and denied him equal protection of the laws under the Fourteenth Amendment.
22   Plaintiff alleged that the defendants denied Buddhist inmates on Facilities C and D equal
23   chapel access, failed to allow weekly Buddhist services, and failed to provide supervision
24   for Buddhist services. Plaintiff further alleged that the defendants favored other religions
25
26
     3
       Defendants request that the Court take judicial notice of four filings in the 2015 Action. (ECF No. 74-
27   2). The Court takes judicial notice of the filings in the 2015 Action. See Reyn’s Pasta Bella, LLC v. Visa
     USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006) (noting that courts “may take judicial notice of court
28   filings and other matters of public record”).

                                                         6
                                                                                            18-cv-543-WQH-JLB
 Case 3:18-cv-00543-WQH-JLB Document 104 Filed 03/02/21 PageID.1917 Page 7 of 15



 1   with guaranteed weekly services and chaplain supervision and failed to provide food at
 2   state expense for annual Buddhist holidays.
 3         On May 4, 2016, the parties settled the 2015 Action. (2015 Action, ECF No. 28). On
 4   May 12, 2016, the parties signed a Stipulation for Voluntary Dismissal with Prejudice.
 5   (2015 Action, ECF No. 31). The Settlement Agreement covered “all of the claims and
 6   allegations in the Complaint [filed in the 2015 Action] and any amendments thereto against
 7   Defendants, whether named or unnamed and whether served or unserved, and any past or
 8   current employees of CDCR.” (ECF No. 74-1 at 144). By signing the Settlement
 9   Agreement, Plaintiff agreed to release “CDCR, Defendants, whether named or unnamed
10   and whether served or unserved, and any past or current CDCR employees from all claims,
11   past, present and future, known or unknown, that arise or could arise from the facts alleged
12   in the Complaint.” (Id. at 145). Plaintiff expressly waived the provisions of section 1542
13   of the California Civil Code, which states: “A general release does not extend to claims
14   which the creditor does not know or suspect to exist in his or her favor at the time of
15   executing the release, which if known by him or her must have materially affected his or
16   her settlement with the debtor.” (Id.).
17         “The preclusive effect of a federal-court judgment is determined by federal common
18   law.” Taylor v. Sturgell, 553 U.S. 880, 891 (2008). Under federal common law, the doctrine
19   of res judicata bars the re-litigation of claims previously decided on their merits. See
20   Headwaters, Inc. v. U.S. Forest Serv., 399 F.3d 1047, 1051 (9th Cir. 2005). “Res judicata,
21   or claim preclusion, provides that a final judgment on the merits of an action precludes the
22   parties from relitigating all issues . . . that were or could have been raised in that action.”
23   Rein v. Providian Fin. Corp., 270 F.3d 895, 898-99 (9th Cir. 2001), as amended on grant
24   of reh’g, 2001 U.S. App. LEXIS 23842 (Nov. 5, 2001). The elements necessary to establish
25   res judicata are: “(1) an identity of claims, (2) a final judgment on the merits, and (3) privity
26   between parties.” Headwaters, 399 F.3d at 1052 (quoting Tahoe-Sierra Pres. Council, Inc.
27   v. Tahoe Reg’l Plan. Agency, 322 F.2d 1064, 1077 (9th Cir. 2003)).
28

                                                     7
                                                                                     18-cv-543-WQH-JLB
 Case 3:18-cv-00543-WQH-JLB Document 104 Filed 03/02/21 PageID.1918 Page 8 of 15



 1         In determining whether there is an identity of claims, the court considers the
 2   following factors:
 3         (1) whether rights or interests established in the prior judgment would be
           destroyed or impaired by prosecution of the second action; (2) whether
 4
           substantially the same evidence is presented in the two actions; (3) whether
 5         the two suits involve infringement of the same right; and (4) whether the two
           suits arise out of the same transactional nucleus of facts. The last of these
 6
           criteria is the most important.
 7
     Id. (alteration omitted) (quoting Costantini v. Trans World Airlines, 681 F.2d 1199, 1201-
 8
     02 (9th Cir. 1982)); see Int’l Union of Operating Eng’rs-Emp’rs Constr. Indus. Pension.,
 9
     etc. v. Karr, 994 F.2d 1426, 1430 (9th Cir. 1994) (noting that “the factors cited in Costantini
10
     are ‘tools of analysis, not requirements’” (quoting Derish v. San Mateo-Burlingame Bd. of
11
     Realtors, 724 F.2d 1347, 1349 (9th Cir. 1983))). The inquiry into whether two suits arise
12
     out of the same transactional nucleus of facts “is essentially the same as whether the claim
13
     could have been brought in the first action.” Turtle Island Restoration Network v. U.S.
14
     Dep’t of State, 673 F.3d 914, 918 (9th Cir. 2012) (quoting United States v. Liquidators of
15
     European Fed. Credit Bank, 630 F.3d 1139, 1151 (9th Cir. 2011)).
16
           This action and the 2015 Action allege infringement of the same rights under the
17
     Free Exercise Clause of the First Amendment, the Equal Protection Clause of the
18
     Fourteenth Amendment, and RLUIPA. The 2015 Action was settled on May 4, 2016, and
19
     was closed on June 29, 2016. (See 2015 Action, ECF Nos. 28, 33). Plaintiff filed the 2015
20
     Action based on events that occurred from 2013 to 2015. He did not allege facts or present
21
     evidence in the 2015 Action regarding violations in 2016 or later. Plaintiff’s allegations in
22
     the present action only relate to the period from 2016 through 2018 and the present.
23
           The evidence presented in this action is new and different from the 2015 Action and
24
     post-dates the settlement in the 2015 Action. The alleged violations by Defendants in this
25
     action could not have been brought in the 2015 Action because they had not yet occurred.
26
     The Court concludes that the two suits do not arise out of the same transactional nucleus
27
     of facts, and there is no identity of claims between this action and the 2015 Action.
28

                                                    8
                                                                                   18-cv-543-WQH-JLB
 Case 3:18-cv-00543-WQH-JLB Document 104 Filed 03/02/21 PageID.1919 Page 9 of 15



 1   Accordingly, Defendants have failed to establish that Plaintiff’s complaint is barred by res
 2   judicata. See Asetek Danmark A/S v. CMI USA Inc., 852 F.3d 1352, 1365 (Fed. Cir. 2017)
 3   (“It is well established . . . that the difference in timing means that the two situations do not
 4   involve the same ‘claim’ for claim-preclusion purposes, even if all the conduct is alleged
 5   to be unlawful for the same reason.”); accord Frank v. United Airlines, Inc., 216 F.3d 845,
 6   851 (9th Cir. 2000) (“A claim arising after the date of an earlier judgment is not barred,
 7   even if it arises out of a continuing course of conduct that provided the basis for the earlier
 8   claim.”).
 9       V.   DECLARATORY AND INJUNCTIVE RELIEF AND RLUIPA
10            Plaintiff seeks declaratory and injunctive relief specific to RJD in addition to money
11   damages. (See ECF No. 1 at 34-36). Defendants contend that Plaintiff’s transfer to Avenal
12   State Prison in November 2019 moots his claims for non-monetary relief under § 1983 and
13   his RLUIPA claim, because RLUIPA does not provide for awards of monetary damages
14   against prison officials. Plaintiff contends that his claims for injunctive relief should not be
15   dismissed because he will be transferred back to RJD for trial in Cejas v. Paramo, et al.,
16   Case No. 14-cv-1923-TWR-WVG (S.D. Cal.), and possibly this case.
17            Generally, when an inmate is transferred, an individual claim for injunctive relief
18   against the inmate’s former prison becomes moot. See Dilley v. Gunn, 64 F.3d 1365, 1368
19   (9th Cir. 1995). The same is true for claims seeking declaratory relief, because the
20   transferred inmate is no longer subject to the prison conditions or policies he challenges.
21   See Alvarez v. Hill, 667 F.3d 1061, 1064 (9th Cir. 2012) (citing Rhodes v. Stewart, 488
22   U.S. 1, 2-4 (1988) (per curiam)). In this case, Plaintiff challenges the conditions at RJD,
23   where he is no longer incarcerated. Plaintiff’s claims under § 1983 for injunctive and
24   declaratory relief and his RLUIPA claim are moot unless an exception to the mootness
25   doctrine applies.4
26
27
     4
       Injunctive relief, but not damages, are available under RLUIPA. See Wood v. Yordy, 753 F.3d 899, 901
28   (9th Cir. 2014) (holding that a plaintiff may not seek damages under RLUIPA against prison officials in

                                                       9
                                                                                         18-cv-543-WQH-JLB
 Case 3:18-cv-00543-WQH-JLB Document 104 Filed 03/02/21 PageID.1920 Page 10 of 15



 1          A claim that is “capable of repetition, yet evading review” is an exception to the
 2   mootness doctrine. Wiggins v. Rushen, 760 F.2d 1009, 1011 (9th Cir. 1985) (citing Roe v.
 3   Wade, 410 U.S. 113, 125 (1973); S. Pac. Terminal Co. v. ICC, 219 U.S. 498 (1911)). This
 4   exception “is limited to extraordinary cases where two elements combine: (1) the
 5   challenged action is of limited duration, too short to be fully litigated prior to its cessation
 6   or expiration; and (2) there is a reasonable expectation that the same complaining party
 7   will be subjected to the same action again.” Id. (citations omitted). For a controversy to be
 8   “too short to be fully litigated prior to cessation or expiration, it must be of inherently
 9   limited duration.” Protectmarriage.com-Yes on 8 v. Bowen, 752 F.3d 827, 836 (9th Cir.
10   2014) (citation omitted). “This is so because the ‘capable of repetition, yet evading review’
11   exception is concerned not with particular lawsuits, but with classes of cases that, absent
12   an exception, would always evade judicial review.” Id. (citation omitted). Cases are
13   “inherently limited in duration” when “they will only ever present a live action until a
14   particular date, after which the alleged injury will either cease or no longer be redressible.”
15   Id.
16          In this case, the most recent Weekly Reports indicate that Buddhist services were
17   held on fourteen of seventeen available weeks from January to May 2019. There is no
18   reasonable expectation that Plaintiff will be subjected to the same action again if he is
19   transferred back to RJD. In addition, the nature of the claims here—that RJD officials
20   substantially burdened Buddhist inmates’ religious practices—is not of inherently limited
21   duration. Plaintiff’s claims for non-monetary relief under § 1983 and his RLUIPA claim
22   are moot. Defendants’ Motion for Summary Judgment on the § 1983 declaratory and
23   injunctive relief claims and the RLUIPA claim is granted.
24   ///
25   ///
26
27
     their individual capacities); Holley v. Cal. Dep’t of Corr., 599 F.3d 1108, 1114 (9th Cir. 2010) (“The
28   Eleventh Amendment bars [the plaintiff’s] suit for official-capacity damages under RLUIPA.”).

                                                      10
                                                                                         18-cv-543-WQH-JLB
 Case 3:18-cv-00543-WQH-JLB Document 104 Filed 03/02/21 PageID.1921 Page 11 of 15



 1   VI. FIRST AMENDMENT - FREE EXERCISE CLAUSE
 2           Defendants assert that they are entitled to summary judgment on the claim under §
 3   1983 for violation of Plaintiff’s free exercise rights. Defendants contend that the occasional
 4   cancellation of chapel access did not substantially burden Plaintiff’s exercise of Buddhism
 5   or coerce him to violate his religious beliefs. Defendants contend that they provided
 6   Buddhist volunteers and regular weekly access to the chapel for Buddhist services.
 7   Defendants contend that when chapel was cancelled it was due to holidays, weather,
 8   security, and absences from volunteers. Defendants contend that the Free Exercise Clause
 9   does not require prison officials to provide a full-time Buddhist chaplain or regular
10   Buddhist volunteers to avoid occasional cancellations.
11           Plaintiff contends that Defendants’ failure to provide weekly Buddhist services
12   forced Plaintiff to violate his Buddhist faith. Plaintiff contends that Defendants failed to
13   provide weekly Buddhist services to allow Plaintiff to engage in the weekly group worship
14   mandated by his Buddhist faith. Plaintiff asserts that it was Defendants’ responsibility to
15   guarantee supervision for weekly chapel worship by a full-time chaplain, Buddhist
16   volunteer, officer, or inmate minister.
17           The Free Exercise Clause of the First Amendment “requires government respect for,
18   and noninterference with, the religious beliefs and practices of our Nation’s people.” Cutter
19   v. Wilkinson, 544 U.S. 709, 719 (2005). “Inmates clearly retain protections afforded by the
20   First Amendment, including its directive that no law shall prohibit the free exercise of
21   religion.” O’Lone v. Est. of Shabazz, 482 U.S. 342, 348 (1987) (citations omitted). “A
22   prisoner’s right to freely exercise his religion, however, is limited by institutional
23   objectives and by the loss of freedom concomitant with incarceration.” Hartmann v. Cal.
24   Dep’t of Corr. & Rehab., 707 F.3d 1114, 1122 (9th Cir. 2013) (citing O’Lone, 482 U.S. at
25   348).
26           “To merit protection under the free exercise clause of the First Amendment, a
27   religious claim must satisfy two criteria.” Malik v. Brown, 16 F.3d 330, 333 (9th Cir. 1994).
28   First, an inmate must show that his religious belief is “sincerely held.” Id. (quoting

                                                   11
                                                                                  18-cv-543-WQH-JLB
 Case 3:18-cv-00543-WQH-JLB Document 104 Filed 03/02/21 PageID.1922 Page 12 of 15



 1   Callahan v. Woods, 658 F.2d 679, 683 (9th Cir. 1981)). The “inquiry into sincerity . . .
 2   address[es] the sincerity with which the claimant holds the allegedly religious belief itself.”
 3   Callahan, 658 F.2d at 683. “[C]ourts may not inquire into the truth, validity, or
 4   reasonableness of a claimant’s religious beliefs.” Id. at 685.
 5         Second, the inmate must demonstrate that his claim is “rooted in religious belief, not
 6   in ‘purely secular’ philosophical concerns.” Malik, 16 F.3d at 333 (quoting Callahan, 658
 7   F.2d at 683). To be deeply rooted in religious belief, an inmate’s claim need not be
 8   compelled by or central to his religion. See Thomas v. Rev. Bd. of Ind. Emp. Sec. Div., 450
 9   U.S. 707, 715-16 (1981) (“The guarantee of free exercise is not limited to beliefs which
10   are shared by all of the members of a religious sect.”). Instead, “[d]etermining whether a
11   claim is ‘rooted in religious belief’ requires analyzing whether the [inmate]’s claim is
12   related to his sincerely held religious belief.” Malik, 16 F.3d at 333 (quoting Callahan, 658
13   F.2d at 683-84).
14         Once the inmate makes this initial showing, he must then establish that a prison
15   official’s actions “substantially burdens [the] practice of [his] religion.” Jones v. Williams,
16   791 F.3d 1023, 1031 (9th Cir. 2015). “A substantial burden . . . place[s] more than an
17   inconvenience on religious exercise; it must have a tendency to coerce individuals into
18   acting contrary to their religious beliefs or exert substantial pressure on an adherent to
19   modify his behavior and to violate his beliefs.” Ohno v. Yasuma, 723 F.3d 984, 1011 (9th
20   Cir. 2013) (quoting Guru Nanak Sikh Soc’y of Yuba City v. Cty. of Sutter, 456 F.3d 978,
21   988 (9th Cir. 2006) (alterations omitted)). “Prisons need only provide inmates with a
22   ‘reasonable opportunity’ to worship in accord with their conscience.” Johnson v. Moore,
23   948 F.2d 517, 520 (9th Cir. 1991) (quoting Allen v. Toombs, 827 F.2d 563, 569 (9th Cir.
24   1987)). Even when a prison policy or practice substantially burdens an inmate’s religious
25   exercise, it will not violate the First Amendment if the government can demonstrate that
26   the policy or practice “is reasonably related to legitimate penological interests.” Turner v.
27   Safley, 482 U.S. 79, 89 (1987), superseded on other grounds as stated in Warsoldier v.
28

                                                   12
                                                                                   18-cv-543-WQH-JLB
 Case 3:18-cv-00543-WQH-JLB Document 104 Filed 03/02/21 PageID.1923 Page 13 of 15



 1   Woodford, 418 F.3d 989, 994 (9th Cir. 2005); see also O’Lone, 482 U.S. at 348-49; Jones,
 2   791 F.3d at 1032.
 3         In this case, Plaintiff is a practitioner of the Buddhist faith. Plaintiff states in his
 4   Declaration that the Buddhist faith requires Plaintiff to “engage in mandatory weekly group
 5   assembly worship.” (Cejas Decl., ECF No. 97 at 71). Viewing the facts in the light most
 6   favorable to Plaintiff, a reasonable jury could conclude that Plaintiff has a sincerely held
 7   belief in weekly group assembly worship rooted in his Buddhist faith.
 8         From 2014 to 2019, Plaintiff was housed on Facility D at RJD. Weekly Buddhist
 9   services were scheduled in the chapel on Facility D. Defendant Brown, the Community
10   Resource Manager for RJD, recruited brown card volunteers to supervise the weekly
11   Buddhist services and assigned the Jewish Chaplain, Defendant Hadjadj, to supervise on
12   weeks when a volunteer was unavailable. Plaintiff has come forward with evidence that
13   Buddhist services were cancelled on 51 out of the 175 weeks between January 1, 2016, and
14   May 6, 2019. The occasional cancellations were due to volunteer “no shows,” holidays, no
15   programs/services/lists from the program office, and bad weather.
16         Intrusions that are “relatively short-term and sporadic” do not substantially burden
17   an inmate’s practice of their religion. Canell v. Lightner, 143 F.3d 1210, 1211-14 (9th Cir.
18   1998). The occasional cancellations of weekly Buddhist services in this case were
19   unintentional and due to circumstances beyond prison officials’ control. Prison officials
20   reserved the chapel for weekly Buddhist services, appointed a chaplain, obtained
21   volunteers, and provided Plaintiff an opportunity to attend services on most occasions.
22   Plaintiff has not come forward with evidence that RJD’s failure to provide a weekly
23   Buddhist service on some occasions denied him a “reasonable opportunity” to exercise his
24   faith. Johnson, 948 F.2d at 520 (quoting Allen, 827 F.2d at 569). The Court concludes that
25   Plaintiff has failed to come forward with evidence that prison officials’ actions
26   substantially burdened the practice of Plaintiff’s Buddhist faith. Defendants’ Motion for
27   Summary Judgment on the free exercise claim is granted.
28   ///

                                                  13
                                                                                  18-cv-543-WQH-JLB
 Case 3:18-cv-00543-WQH-JLB Document 104 Filed 03/02/21 PageID.1924 Page 14 of 15



 1   VII. FOURTEENTH AMENDMENT - EQUAL PROTECTION CLAUSE
 2          Defendants contend that they did not discriminate against Buddhist inmates by
 3   occasionally cancelling Buddhist chapel services. Plaintiff contends that inmates of other
 4   faiths could attend services with or without supervision by Defendants. Plaintiff contends
 5   that Defendants Covello and Davies failed to prevent the cancellation of Buddhist services.
 6   Plaintiff contends that Defendant Hadjadj refused to supervise Buddhist services because
 7   it was not his religious faith.
 8          The Equal Protection Clause of the Fourteenth Amendment prohibits states from
 9   denying any person the equal protection of the laws, with the general objective “that all
10   persons similarly situated should be treated alike.” City of Cleburne v. Cleburne Living
11   Ctr., 473 U.S. 432, 439 (1985). A viable equal protection claim under § 1983 requires a
12   prisoner to show that the defendant acted with an intent or purpose to discriminate against
13   the prisoner based on membership in a protected class. See Lee v. City of Los Angeles, 250
14   F.3d 668, 686 (9th Cir. 2001) (citing Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.
15   1998)). The “intent” component of a discrimination claim requires the prisoner to
16   demonstrate that “the defendant acted at least in part because of [the prisoner]’s protected
17   status.” Serrano v. Francis, 345 F.3d 1071, 1082 (9th Cir. 2003).
18          In the religious exercise context, “[p]risoners enjoy religious freedom and equal
19   protection of the law subject to restrictions and limitations necessitated by legitimate
20   penological interests.” Freeman v. Arpaio, 125 F.3d 732, 737 (9th Cir. 1997) (citing Bell
21   v. Wolfish, 441 U.S. 520, 545-46 (1979)), overruled on other grounds by Shakur v. Schiro,
22   514 F.3d 878, 884-85 (9th Cir. 2008). “[P]rison officials cannot discriminate against
23   particular religions,” and “must afford an inmate of a minority religion ‘a reasonable
24   opportunity of pursuing his faith comparable to the opportunity afforded fellow prisoners
25   who adhere to conventional religious precepts.’” Id. (quoting Cruz v. Beto, 405 U.S. 319,
26   322 (1972) (per curiam)). However, the Equal Protection Clause does not require that all
27   prisoners receive identical treatment and resources. See Hartmann, 707 F.3d at 1123.
28   “[P]risons need not provide identical facilities or personnel to different faiths[.]” Freeman,

                                                   14
                                                                                  18-cv-543-WQH-JLB
 Case 3:18-cv-00543-WQH-JLB Document 104 Filed 03/02/21 PageID.1925 Page 15 of 15



 1   125 F.3d at 737 (citation omitted). Rather, prisons “must make ‘good faith accommodation
 2   of the [prisoners’] rights in light of practical considerations.’” Id. (alteration in original)
 3   (quoting Allen, 827 F.2d at 569). To defeat summary judgment on a religious
 4   discrimination claim, the prisoner must set forth specific facts showing that there is a
 5   genuine dispute “as to whether he was afforded a reasonable opportunity to pursue his faith
 6   as compared to prisoners of other faiths and that such conduct was intentional.” Id.
 7         In this case, Plaintiff asserts that Defendants intentionally discriminated against
 8   Buddhists by failing to provide weekly chapel access and by failing to provide chaplain
 9   supervision every week, as compared to other similarly situated religious groups. Based on
10   the review of the Weekly Reports, the Court finds that there is nothing to substantiate
11   Plaintiff’s claim of discrimination. There does not appear to be a single week where every
12   religious group but Buddhists received services. (See ECF No. 74-1 at 4-159). Moreover,
13   cancellations for “no shows,” “no clerks,” “not scheduled,” “no program,” and holidays
14   occurred across all religions. Plaintiff has not set forth specific facts showing that there is
15   a genuine dispute “as to whether he was afforded a reasonable opportunity to pursue his
16   faith as compared to prisoners of other faiths.” Freeman, 125 F.3d at 737. Defendants’
17   Motion for summary judgment on the equal protection claim is granted.
18 VIII. CONCLUSION
19         IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 100) is
20   not adopted.
21         IT IS FURTHER ORDERED that The Motion for Summary Judgment filed by
22   Defendants F. Hadjadj, R. Brown, J. Davies, and P. Covello (ECF No. 74) is granted. The
23   Clerk of the Court shall enter judgment in favor of Defendants and against Plaintiff and
24   close the case.
25    Dated: March 1, 2021
26
27
28

                                                   15
                                                                                   18-cv-543-WQH-JLB
